Citation Nr: 0808021	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-17 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Service connection for sciatica with right leg and foot 
involvement, to include as secondary to the back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran's disagreement with this 
rating decision led to this appeal.

Although the RO adjudicated the veteran's April 2003 claim as 
three separate issues in the August 2003 rating decision, the 
Board finds that the RO properly consolidated the issues of 
service connection for sciatica with right leg and foot 
involvement into one claim in the April 2005 statement of the 
case.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This 
finding is also consistent with the veteran's April 2003 
application for VA compensation, wherein he listed two claims 
for service connection.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A copy of the transcript of that 
hearing has been associated with the claims file.  The motion 
to advance the veteran's claim on the docket was granted.  In 
addition, at the time of the hearing, the Board held the 
record open for 60 days.

The reopened claim for service connection for a back 
disability (as the result of the instant Board decision) and 
the claim for service connection for sciatica with right leg 
and foot involvement are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
back disability in a January 2001 rating decision.  

2.  Evidence obtained since the January 2001 rating decision 
denying service connection for a back disability is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 2001 rating decision is final regarding 
service connection for a back disability.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.1103 
(2007).

2.  New and material evidence has been received since the 
January 2001 rating decision regarding service connection for 
a back disability; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran contends that he had a back disability 
attributable to service.  In a January 2001 unappealed rating 
decision, the RO denied service connection for a back 
disability.  The January 2001 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.

In April 2003, the veteran filed to reopen the claim.  In an 
August 2003 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the last 
final decision in January 2001.  In the January 2001 rating 
decision, the RO found that the veteran was treated for acute 
incidents of low back strain in service, but noted that there 
was no evidence of any low back disability for more than 25 
years after separation for service.  Further, the RO found 
that an examiner did not relate a current disability to any 
incident of service, although the Board notes it does not 
appear that the veteran was provided a VA examination in 
which such a question regarding service connection was asked.  
At this stage, the credibility of new evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2001 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes a September 2004 VA medical record that includes a 
history of a back injury in 1971 (during service) and severe 
intermittent back pain since then.  Another September 2004 VA 
medical treatment record also indicates that the veteran had 
an initial injury in 1971 and that he has had back problems 
on and off since that time.  Additional treatment records 
associated with the claims file since the January 2001 rating 
decision include similar statements.  While these statements 
were obtained from the veteran many years after service, the 
physicians' comments on the whole could arguably be construed 
as a positive nexus opinion, although no clinician 
specifically addressed the contended causal relationship and 
there is also a history of post-service back injuries that 
appear in these same treatment records

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann v. Brown, 5 Vet. App. 
229, 233 (1993) and Reonal v. Brown, 5 Vet. App. 458, 461 
(1993), reaffirmed that in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  The VA and Board may not, however, 
simply disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran.  Here, as the history reported by the veteran on 
examinations and out-patient clinic visits in recent years is 
not contradicted by the record, the Board finds these medical 
records are competent evidence of the contended causal 
relationship; see Kowalski, supra; Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran); albeit weakened by the 
factors noted above and the apparent absence of a review of 
the relevant medical evidence in the claims file, to include 
the service medical records. 

In the January 2001 rating decision, one basis for denial of 
the claim was that the initial injury in service was acute 
and that the veteran did not incur a chronic back disability 
in service that is related to that injury in service.  The 
evidence discussed above relates to this unestablished fact.  
As this fact is necessary to substantiate the claim of 
whether the veteran has a current (chronic) disability 
related to service, the Board finds that new and material 
evidence has been obtained.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the January 2001 rating decision and this evidence 
raises a reasonable possibility of substantiating the claim.  
The claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disability is 
reopened.  The appeal is granted to this extent only.


REMAND

As found above, new and material evidence has been received 
sufficient to reopen the claim for service connection for a 
back disability.  As outlined, the claims file now contains 
medical evidence that indicates that the veteran had an 
injury to his back in service and has had back pain since 
that time.  Other evidence, including social security 
administration (SSA) records, indicates that the disability 
became more severe in 1999.  

After review of these medical records, it is unclear whether 
these statements regarding the etiology of the back 
disability were recitations of history as related by the 
veteran or were rendered as opinions by the clinician 
completing the record.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that information recorded by a 
medical examiner, unenhanced by any additional comment by 
that examiner, does not constitute competent medical 
evidence).  In addition, it is unclear if these statements 
made by these clinicians were made after benefit of review of 
the claims file, to include the service medical records that 
document the original treatment of complains of back pain.  
On the other hand, as noted above, the history reported by 
the veteran is not contradicted by the record.  Therefore, 
examiners' references to the in-service back injury and 
current back disability is competent evidence that lends some 
support to the veteran's claim of a causal link between a 
current back disability and service.  Kowalski, supra; 
Coburn, supra.  Accordingly, the Board finds that the 
reopened claim for service connection for a back disability 
should be remanded in order to obtain a VA examination that 
includes a review of the claims file and an opinion that 
specifically addresses whether the back disability began 
during service or as the result of in-service trauma.  See 
38 C.F.R. § 3.159(c)(4).  This opinion should be supported by 
a rationale, preferably with citation to the clinical record.  

The other issue presently before the Board is a claim for 
service connection for sciatica with right leg and foot 
involvement, to include as secondary to the back disability.  
The thrust of the veteran's claim is that this disability was 
caused by his back disability.  As the veteran's claim for 
service connection for a back disability warrants additional 
development, the claim for secondary service connection for 
sciatica with right leg and foot involvement must be deferred 
pending completion of that development.  

Since there is the potential for adjudication of the 
secondary service connection claim on the merits (if service 
connection is granted for a back disability), the RO should 
notify the veteran and his representative of 38 C.F.R. § 
3.310 and the amendment to that regulation, effective October 
10, 2006 (see 71 Fed. Reg. 52744 (2006)), which was enacted 
during the pendency of this appeal.  

Also, given the potential for a grant of service connection 
for a back disability, the requested VA examination noted 
above should include an opinion regarding whether the veteran 
has sciatica with right leg and foot involvement that was 
caused or aggravated by the back disability.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Upon remand, the veteran should also be issued a Veterans 
Claims Assistance Act of 2000 (VCAA) notification letter 
regarding both claims.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the claims on appeal.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request 
that the veteran provide any evidence in 
the veteran's possession that pertains 
to the claims.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran must also be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The veteran should 
be provided with a copy of 38 C.F.R. § 
3.310 and the amendment to that 
regulation, effective October 10, 2006.  
See 71 Fed. Reg. 52744 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims on 
appeal must be obtained for inclusion in 
the record.  

3.  The veteran should be scheduled for 
a VA examination.  The claims file 
should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, to include 
the service medical records, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran 
has a back disability that 
began during service or is 
causally linked to any 
incident of active duty or a 
finding recorded in the 
service medical records?

b)  Is it at least as likely 
as not (50 percent or greater 
probability) that any 
sciatica with or without 
right leg and foot 
involvement that may be 
present began during service 
or is causally linked to any 
incident of active duty?

c)  Is it at least as likely as 
not (50 percent or greater 
probability) that any sciatica 
with or without right leg and 
foot involvement that may be 
present was caused or 
aggravated by the veteran's 
back disability?  

The clinician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
causal relationship or a 
finding of aggravation; less 
likely weighs against the 
claim.

The clinician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
any question presented without 
resort to speculation, he or 
she should so indicate.

If the veteran's sciatica with 
or without right leg and foot 
involvement was aggravated by 
the back disability, to the 
extent that is possible, the 
examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the disability 
(e.g., slight, moderate) before 
the onset of aggravation.

4.  Thereafter, the veteran's claim for 
service connection for a back disability 
on a direct incurrence basis and for 
sciatica with right leg and foot 
involvement on direct and secondary 
bases must be adjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  
This supplemental statement of the case 
must include 38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.  

An appropriate period of time should 
then be allowed for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


